 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MATTHEW G. GREGORY, et al.,                          Case No. 1:18-cv-00524-LJO-SAB

12                   Plaintiffs,                          ORDER RE PLAINTIFFS’ REQUEST FOR
                                                          CLARIFICATION OF SUPPLEMENTAL
13           v.                                           AUTHORITIES

14   FRESNO COUNTY, et al.,                               (ECF No. 88)

15                   Defendants.

16

17          On May 23, 2019, an order issued providing the parties with notice of the issues to be

18 addressed at the May 29, 2019 hearing on Defendants’ motion to dismiss Plaintiffs’ first

19 amended complaint. The order stated that the parties may file supplemental briefing on or before
20 3:00 p.m. on May 28, 2019, to address the issues raised in the May 23, 2019 order. On May 26,

21 2019, Plaintiffs filed a request for clarification of the supplemental briefing.

22          The parties may file a supplemental brief addressing the issues raised in the May 23,

23 2019 order. This is not an opportunity for the parties to raise additional issues that were not

24 addressed in the prior briefing. The parties briefs should be concise and cite to legal authority to

25 support the arguments raised in the supplemental. The parties shall address only those issues

26 raised in the May 23, 2019 order. Considering the issues to be addressed, each party may file
27 one supplemental brief not to exceed ten (10) pages in length.

28 / / /


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that the parties may file supplemental briefing,

 2 not to exceed ten pages, by 3:00 p.m. on May 28, 2019, addressing those issues raised in the May

 3 23, 2019 order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 28, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
